Detailed Action
	The communications received 06/13/2019 have been filed and considered by the Examiner. Claims 1-16 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite the limitation "the channels".  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination this is understood to refer to the aforementioned conduits. Claims 2-16 are similarly rejected for depending on a previously rejected claim. 


The term "semi-rigid" in claim 10 is a relative term which renders the claim indefinite.  The term "semi-rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination this term is understood to mean that the element is rigid enough to support a shape. 
The term "repellent" in claim 15 is a relative term which renders the claim indefinite.  The term “repellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination this term is understood to mean any material that can repel any other fluid material. 
In claim 15, the phrasing “wherein the back side of the laminar parts a repellent product is applied to the material injected in the chamber” is indefinite as it is unclear if the repellent product is applied to the material which is injected or the back side of the laminar parts. For purposes of examination this is understood to mean that a repellent is added to the injected material. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE and Bessho et al (US 2016/0214471) hereinafter BESS. 

As for claim 1, HERN teaches a method for manufacturing three-dimensional items (footwear) with flexible walls (which has leather uppers) [0039; 0076-77; 0093]. The item is manufactured using a mold [Fig. 11 #1 and 2; 0078] and a counter mold [Fig. 11 #3; 0078] which forms a volume corresponding to the item shape (corresponding to the upper and sole of the footwear to be produced) [0078]. The item is made up of flexible laminar parts (cut pieces which the Examiner understands to be leather pieces) [Fig. 11-12 #4; 0039; 0079; 0093] that are mounted on a template (onto a lamellar template) [Fig. 13-14 #20; 0093] that is fixed to the inner surface of the mold [0093]. The laminar parts are joined through an adhesive material (an injected plastic which binds therefore is an adhesive material) [0023-25] that is injected in a fluid state through a network of conduits (channels) [Fig. 11 and 13 #6] between the counter mold, template, and facing edges of the laminar parts (the injected fluid into the channels forms binding ridges between the laminar parts. This occurs in the space between the counter mold and template) [0090; claim 27]. 

The template is made of an elastically deformable material (as a flexible lamellar template, the Examiner understands the template of the disclosure to be substantially the same as the template of the claims) [0093; claim 27] The template has a three-dimensional configuration and on its surface on which the laminar parts are arranged, the shape of the item to be manufactured [0093; claim 27]. 
	HERN teaches a concern with the correct application of injected material [0048-49] and that the instance in which the ridges formed in channels are to be seen that the channel would look like any one of #11 in Figures 19-20 and 25 [0082].

HERN fails to teach the following:
That the template on the surface intended to receive the laminar parts has ribs that limit the channels defined between the facing edges of the adjacent laminar parts. 

That the template is of a greater thickness than the distance between the mould and the flexible laminar parts at least along the part of the areas that limit the channels that separate the facing edges of the adjacent laminar parts, to compress the edges of said parts against the counter mold.

TRE teaches the over molding of an insert (substantially similar to the process of HERN) [Abstract] in which TRE is similarly concerned with the correct application of the injected plastic material [0058-60]. TRE utilizes sealing means attached to a template (a device) [Fig. 1-2B #10] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added sealing ribs to the areas of the template of that correspond to the boundary areas of the channels of HERN in order to aid in the prevention of plastic from being injected in the incorrect locations through an improved seal. Similarly it would have been obvious to have added the compression step of the mold against the sealing ribs in order to improve the sealing effect. 
HERN/TRE teaches that the template must be removed once the molding is done [HERN: 0039].
HERN/TRE does not teach that the template is of a greater thickness than the distance between the mould and the flexible laminar parts at least along the part of the areas that limit the channels that separate the facing edges of the adjacent laminar parts (i.e. that the ribs are of a greater thickness than the distance between the mold and the flexible laminar parts).
	BESS teaches that it is known in the prior art that a seal that employs a reinforcing rib must consider the thickness of the rib [0010]. If the rib is too thick, too high of a seal pressure is formed which impedes seal removal (which in this specific instance corresponds to disengagement of the window and the window pane) [0010]. If the rib is too thin, there is insufficient seal pressure and a detriment to seal-ability [0010].
prima facie obvious routine optimization of sealing pressure versus sealing rib thickness [see e.g. MPEP 2144.05(II)].

As for claim 2, HERN/TRE/BESS teach claim 1 and in the combination it is understood that the combined features would lead to a groove between the rib portions. As the rib portions would be required to be at the edges of the channel in order to prevent injected material from escaping the channel through the sealing effect, the Examiner understands that the ribs would create a groove that is wider than the channel. For clarification, the Examiner supplies modified figure 20 below:

    PNG
    media_image1.png
    375
    835
    media_image1.png
    Greyscale

	As for claim 3, HERN/TRE/BESS teach claim 1 and HERN further teaches that the facing edges of the adjacent laminar parts are recessed (sheared which generates a recessed portion) 

	As for claim 4, HERN/TRE/BESS teach claim 2 and wherein the grooves of the template are limited by ribs along said grooves [see claim 2].

As for claim 5, HERN/TRE/BESS teach claim 1 but does not explicitly teach that the template is made of silicone. However HERN further teaches that a silicone may be applied to the template in order to repel the injected plastic [0049]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply used silicone as the material of the template in order to repel injected plastic.


	As for claim 6, HERN/TRE/BESS teach claim 1 and wherein on at least part of the surface of the counter mold, a template made from elastically deformable material is arranged (as the template is arranged over the counter mold as would be suggested in Fig. 20 above and within the context provided by Fig. 13-14) [HERN: Fig. 13-14 #20]. 

.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE and Bessho et al (US 2016/0214471) hereinafter BESS as applied to claim 1 and further in view of Ogawa et al (US 2011/0042847) hereinafter OGA. 
As for claim 5, it is the Examiner’s position that HERN/TRE/BESS substantially teach the template being made of silicone material. Should the Applicant disagree:
HERN further teaches the need to remove the template from the product [0039].
OGA teaches the production of a mold element (a mold, the Examiner understands the template of HERN to be substantially a mold element) [Abstract] in which a silicone resin material is used to make the mold element and which imbues the mold element with excellent separation ability [0030-33].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the template of HERN/TRE/BESS from a silicone resin as taught by OGA in order to make the template easier to remove. 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE and Bessho et al (US 2016/0214471) hereinafter BESS as applied to claim 1 and further in view of Jarvis (US 2009/0126225) hereinafter JAR.

As for claim 7, HERN/TRE/BESS teach claim 1 and HERN further teaches holes coinciding with a network of small channels of the mold (the mold’s suction system) that communicate with the conduits which are connected to a vacuum (suction) source [0045; 0087]. 
HERN/TRE/BESS do not teach that the laminar parts close to the edges have these holes. However HERN does teach that at certain edges there may be reinforcements applied (in this case by seaming them together) [0089].
JAR teaches a method of producing footwear which includes compression molding [Abstract; 0026]. In the method of JAR reinforcements (areas with infiltrate) in the laminar parts (uppers) are produced by utilizing porous upper material (i.e. upper material which contains holes) in which the holes are connected to a vacuum source and then filled with a plastic material under pressure [0050-53].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the step of JAR and the porous material of JAR at the edges of HERN/TRE/BESS that require reinforcing in order to reinforce the edges. A simple substitution of one known element (steps to reinforce articles) for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

 As for claim 8, HERN/TRE/BESS teach claim 1 and in the combination of HERN/TRE/BESS/JAR as applied to claim 7, the laminar parts close to the edges have holes that communicate with the conduits through which the adhesive material is injected [see claim 7].

	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE and Bessho et al (US 2016/0214471) hereinafter BESS as applied to claim 1 and further in view of Wilkinson (US 3,643,271) hereinafter WIL.

As for claim 9, HERN/TRE/BESS teach claim 1 but does not teach wherein the facing edges of the adjacent laminar parts bend according to strips that are attached and housed in grooves formed in the counter mold.
	WIL teaches a method of uniting shoe parts [Abstract] using a mold and a counter mold (support member and pressing member) [Fig. 5 #16’ and 24’; col. 2 l. 55-64]. There are grooves in the counter mold used to join the two segments [Fig. 5 #30; col. 2 l. 64-71] in which the grooves can hold a strip to aid in the joining of two pieces [col. 3 l. 7-10]. This allows for the production of a reinforcing rib with a conspicuous appearance [col. 3 l. 26-44]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added grooves to the counter mold and then to have 

As for claim 10, HERN/TRE/BESS/WIL teach claim 9 and WIL further teaches in which the counter mold is made of a rigid or semi-rigid cover in which grooves are formed (as the pressing member is silent to flexing therefore it is understood that in order for the mold to imbue shape it must be rigid or at least semi-rigid) [Fig. 5 #24’; col. 2 l. 64-71].

    PNG
    media_image2.png
    497
    515
    media_image2.png
    Greyscale


		
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE and Bessho et al (US 2016/0214471) hereinafter BESS as applied to claim 1 and further in view of Anaut et al (US 2013/0318833) hereinafter ANA.



	As for claim 13, HERN/TRE/BESS teach claim 1 and further teaches the production of an area meant to be attached to a sole [0093] but does not teach the counter mold being substituted by a second counter mold that is used to form a shock-absorbing layer. 
	ANA teaches the production of a shoe [Abstract; 0052] that utilizes its own relevant mold (rings) [Fig. 1A #8] and counter mold (plunger) [Fig. 1A #2] that together form a cavity to injection mold a sole onto an already formed upper [Fig. 1A #7; Abstract; 0026; 0039]. This is used to form a dampening layer (which is substantially a shock-absorbing layer) [0036-45]. The dampening layer of the sole produced by the method allows for a breathable shoe which allows for the discharge of sweat in the channels while also reducing the water which can enter the shoe [0041-46]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of ANA to form the sole of HERN/TRE/BESS in order to produce a more comfortable shoe which is breathable and allows for the discharge of sweat while also reducing the water which can enter the shoe. As the . 



Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE, Bessho et al (US 2016/0214471) hereinafter BESS, and Jarvis (US 2009/0126225) hereinafter JAR as applied to claim 7 and further in view of Fedorova et al (US 2015/0125696) hereinafter FED.

	 As for claim 11 HERN/TRE/BESS/JAR teach claim 7 and the template around the mouth of the holes has a peripheral hollow (area that would be filled by pieces) [HERN: Fig. 13 #4; 0093], but does not includes a microfiber part being placed. 
	FED teaches textile material which can be used in footwear [Abstract; 0073; 0097]. The microfiber material of FED is flame retardant, can have high thermal, moisture, and/or dirt resistance, along with anti-microbial properties and filtration properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the microfiber of FED as the material of the pieces .  
	 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE and Bessho et al (US 2016/0214471) hereinafter BESS as applied to claim 1 in further in view of Moretti (US 2007/0180731) hereinafter MOR.
	As for claim 16, HERN/TRE/BESS/ANA teach claim 13 but does not teach that the laminar parts on the back side hold a moisture insulating membrane.
	MOR teaches the production of a shoe with waterproof sole and upper [Abstract]. A key to sufficient waterproofing is the control of outward permeation of the water vapor (i.e. moisture insulation) [0010]. The waterproofing of the sole and upper are accomplished by injecting polymeric material along with providing a waterproof membrane [Fig. 3 #115] to the back (inside) of the laminar part (upper) [Fig. 3 #113; 0015; 0065-66; 0068; 0072].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a moisture insulating membrane (waterproof) to the back side of the laminar parts in order to produce a water proof shoe. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE, Bessho et al (US 2016/0214471) hereinafter BESS and Anaut et al (US 2013/0318833) hereinafter ANA as applied to claim 13 in further in view of Bier et al (US 2013/0152430) hereinafter BIER. 

	As for claim 14, HERN/TRE/BESS/ANA teach claim 13 and HERN further teaches the use of a vacuum (suction) [0045; 0087]. This would mean that any perforations formed in the upper would be subject to at least some kind of ventilation. However the combination does not teach the counter mold including needles to form perforations in the injected material.
	BIER teaches a method of manufacturing a shoe, in particular one that allows for breathability [Abstract; 0001-3]. BIER further teaches that it is known to render the upper breathable [0002]. BIER’s breathable element is produced by pins introduced during the molding step (substantially needles) [0028]. The breathability of BIER’s shoe contributes to user comfort [0001-3].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added needles that produces perforations which allow for the passage of air as taught by BIER to the counter mold of HERN/TRE/BESS in order to produce a more breathable shoe which aids in user comfort. As to whether it is the counter mold or the mold which contains the needles, the choice of selecting the counter mold or the mold in which to employ the needles would amount to a prima facie obvious selection of either of the two possible mold elements in which to incorporate the pins with the expectation of the formation of the perforations (i.e. “obvious to try”) [see e.g. MPEP 2143(I)(E)].


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2014/0246147) hereinafter HERN which is the US publication of the same family as EP 2764986 cited by the Applicant in the IDS filed 06/13/2019 in view of Tresse et al (US 2019/0176366) hereinafter TRE, Bessho et al (US 2016/0214471) hereinafter BESS and Anaut et al (US 2013/0318833) hereinafter ANA as applied to claim 13 in further in view of Moretti (US 2007/0180731) hereinafter MOR.
	As for claim 15, HERN/TRE/BESS/ANA teach claim 13 but does not teach that a repellent product is applied to the material injected in the chamber.
	MOR teaches the production of a shoe with waterproof sole and upper [Abstract]. The waterproofing of the sole and upper are accomplished by injecting polymeric material [0015].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a repellent (waterproof) in the material injected in the chamber in order to create a waterproof shoe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748